 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   MICHELLE BENNETT
 3 Assistant Branch Director
   Civil Division
 4
   VINITA ANDRAPALLIYAL
 5 REBECCA M. KOPPLIN
   (CA Bar # 313970)
 6 BENJAMIN T. TAKEMOTO
   (CA Bar # 308075)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   P.O. Box 883, Ben Franklin Station
 9 Washington, DC 20044
   Tel: (202) 532-4252
10 Fax: (202) 616-8460
   E-mail: benjamin.takemoto@usdoj.gov
11
   Attorneys for Defendants
12
                                  UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
14

15
     COUNTY OF SANTA CLARA et al.,
16
                                                  Case No. 19-cv-2916-WHA
17                         Plaintiffs,
                                                  DEFENDANTS’ NOTICE OF APPEAL
18          v.
                                                  Hon. William Alsup
19   UNITED STATES DEPARTMENT OF
     HEALTH AND HUMAN SERVICES and                Phillip Burton Federal Building & United
20                                                States Courthouse, Courtroom 12, 19th Fl.,
     ALEX M. AZAR II, in his official capacity
     as Secretary of Health and Human Services,   450 Golden Gate Ave., San Francisco, CA
21
                                                  94102
22                         Defendants.
23

24

25

26

27

28

                  Defs.’ Notice Appeal, Cty. of Santa Clara v. HHS, No. 19-cv-2916-WHA
 1         Notice is hereby given that the United States Department of Health and Human Services and Alex

 2 M. Azar II, in his official capacity as Secretary of Health and Human Services, defendants in the above

 3 named case, hereby appeal to the United States Court of Appeals for the Ninth Circuit from the final

 4 judgment entered in this action on the day of January 8, 2020.

 5   Dated: March 6, 2020                             Respectfully Submitted,

 6                                                    JOSEPH H. HUNT
                                                      Assistant Attorney General
 7

 8                                                    MICHELLE BENNETT
                                                      Assistant Branch Director
 9                                                    Civil Division

10
                                                      VINITA ANDRAPALLIYAL
11                                                    REBECCA M. KOPPLIN
                                                      (CA Bar # 313970)
12                                                    BENJAMIN T. TAKEMOTO
                                                      (CA Bar # 308075)
13                                                    Trial Attorneys
                                                      United States Department of Justice
14                                                    Civil Division, Federal Programs Branch
                                                      P.O. Box 883, Ben Franklin Station
15                                                    Washington, DC 20044
                                                      Tel: (202) 532-4252
16                                                    Fax: (202) 616-8460
                                                      E-mail: benjamin.takemoto@usdoj.gov
17
                                                      Attorneys for Defendants
18

19
20

21

22

23

24

25

26

27

28

                   Defs.’ Notice Appeal, Cty. of Santa Clara v. HHS, No. 19-cv-2916-WHA
                                                       1
